 Case 1:20-cv-01826-LJL Document 16 Filed 04/21/20 Page 1 of 2




Baker Hostetler
                                                                              Baker&Hostetler LLP
                                                                              45 Rockefeller Plaza
                                                                              New York, NY 10111

                                                                              T 2 12 .5 89.4200
                                                                              F 2 12.589.4201
                                                                              www.bakerlaw.com
April 20, 2020
                                                                              Jason S. Oliver
                                                                              direct dial: 212.589.4649
                                                                              joliver@bakerlaw.com

VIA ECF                      Consistent with the public's right of access, it is the Court's
                             practice not to retain jurisdiction to enforce an agreement it
Honorable Lewis J. Liman     has not seen and that is not publicly filed. Accordingly, the
United States District Judge Court will keep the conference as scheduled in the absence of
United States District Court either the submission by the parties of a revised dismissal
Daniel Patrick Moynihan U.S. deleting the provision regarding the retention of jurisdiction
Courthouse                   or the filing of the agreement.
500 Pearl St.
New York, New York 10007 SO ORDERED. 4/21/2020.


Re:      JewishGen, Inc. v. Friends of JewishGen, Inc., - Docket No. 1:20-cv-01826-LJL

Dear Judge Liman:

        This firm represents Plaintiff JewishGen, Inc. (“Plaintiff”) in connection with the
above-captioned matter. With the consent of counsel for Defendant, My Jewish Roots
Inc. f/k/a/ Friends of JewishGen, Inc. (“Defendant”), we write to advise the Court that
the parties have entered into a settlement agreement to resolve this matter. Accordingly,
the parties enclose a Voluntary Stipulation of Dismissal with Prejudice (the “Dismissal
Stipulation”). The Dismissal Stipulation requests that the Court retain jurisdiction in
this action for the purpose of enforcing the settlement agreement between the parties.
Should the Dismissal Stipulation meet with Your Honor’s approval, we respectfully
request that the Court “So Order” the document and enter it on the case docket.

        A telephonic Initial Pretrial Conference is currently scheduled in this matter for
April 27, 2020 at 11:00am. Given the settlement reached in this matter, the parties
respectfully request that the Court remove the upcoming conference from the Court’s
calendar.

       We thank the Court for its consideration of this matter and provide our best
wishes for Your Honor and the Court’s staff during the COVID-19 pandemic.



         Atlanta    Chicago    Cincinnati   Cleveland    Columbus      Costa Mesa   Denver
      Houston    Los Angeles   New York     Orlando     Philadelphia   Seattle   Washington, DC
         Case 1:20-cv-01826-LJL Document 16 Filed 04/21/20 Page 2 of 2

Hon. Lewis J. Liman, U.S.D.J.
April 20, 2020
Page 2


        Respectfully submitted,

        /s/ Jason S. Oliver

        Jason S. Oliver

        Enclosure

        cc:      Jeffrey Dannenberg, Esq. (via ECF)




        4815-4769-1194.1
